DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2-19 have been withdrawn. 
Claims 1, 20-24, & 26-27 are addressed herein. (Claim 25 has been skipped in the claims, and must be treated as cancelled).
Claim Objections
Claims 22 & 25 are objected to because of the following informalities: “downardly” should be corrected to --downwardly--. Claim 25 has been skipped in the numbering of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 20020139040, “Burrows”) in view of Hughes (US 2962836).
For Claim 1, Burrows discloses an insect trapping device (10), comprising:
a base (12); and 
a cartridge (14, Figs. 3 & 4) comprising an insert (each element 24) and a shell (18), wherein: 
the shell (18) comprises a front surface (16) defining an opening for receiving a flying or crawling insect (“The cover is comprised of a housing with a main opening, adjacent to which is mounted a textured lens. The opening leads to a space between the 
the insert comprises an adhesive portion (“glue boards 24” [0021]), wherein the adhesive portion is affixed to a substantially solid base member comprising a downwardly depending tab (glue boards 24 are adhesive applied to a board, the board being substantially solid, supported by discussion such as “adhesive surface of the glue boards 24,” [0027]; the downward tab being 23, since tab 23 extends towards the base 12, see discussion in [0026]); and 
the insert is releaseably retained at least partially within the shell and at least a portion of the insert passes through the opening in the bottom when inserting the insert into the shell (as illustrated in Fig. 4 and the accompanying description found in [0021-22], the glue boards are assembled into the device’s cover first, before the device is assembled, Fig. 3); and 
a light source (20) positioned to illuminate at least a portion of the adhesive portion when the cartridge engages the base (when in use, the light 20 would naturally provide light to the interior of the device 10, including glue boards 24).
Burrows is silent to wherein the adhesive portion does not extend to the downwardly depending tab.
However, the lack of adhesive on a tab intended for a user to interact with is well known in the art. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the glue board 23/24 of Burrows to not include adhesive on the pull tab (23) as taught by Hughes, in order to make interaction with the device less messy and more user-friendly, as is well known in the art.
For Claim 21, the above-modified reference teaches the insect trapping device according to claim 1, and Burrows further discloses wherein the insert is frameless (each glue board 24 is without a frame).
For Claim 22, the above-modified reference teaches the insect trapping device according to claim 1, and Burrows further discloses wherein the downwardly depending tab provides a gripping point for the user (“The pull tab 23 extends slightly downwardly between the retaining tabs 32 to facilitate removal of the glue boards when replacement becomes necessary,” [0026]).
For Claim 23, the above-modified reference teaches the insect trapping device according to claim 1, and Burrows further discloses wherein the base comprises an upwardly extending housing (elements 12 & 22, Fig. 2) and the light source is positioned on the base between the upwardly extending housing and the insert (upon assembly, the lighting element 20 is maintained in the space between base elements 12/22 and the cartridge 14).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows, Hughes, and Clay (US 4654998).
For Claim 24, the above-modified reference teaches the insect trapping device according to claim 23.
The above-modified reference is silent to wherein the upwardly extending housing houses a heat generating element.
Clay, like prior art above, teaches an insect control device (title, disclosure) comprising a light and a heating element (“Light is the primary source of attractant. Heat, pheromones, and other odors may be used with light or independently as secondary attractants,” Col. 1, lines 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further include in the housing 12/22 of Burrows an additional attractant source of heating as taught by Clay, in order to attract a broader spectrum of insects, as is well known in the art. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows, Hughes, and Thomas (US 6161327). 
For Claim 26, the above-modified reference teaches the insect trapping device according to claim 1, and Burrows further discloses wherein the adhesive portion comprises a first adhesive portion (note the multiple glue boards 24, Fig. 4) and a second adhesive portion (another of the glue boards 24, Fig. 4).

Thomas, like prior art above, teaches an insect control device (title, disclosure), including a double-sided glue board (“The separate transparent data acquisition medium may be in panels to cover the sticky material on capture glueboards, on either one side or both sides of the glueboard, may be in bag form for receiving the glueboards, may be on a roll with tear-off edge, may be wrapped around a single-sided or double-sided glueboard, or may be a long length of film to apply onto a long length of substrate carrying sticky material in an advancing manner in an insect light trap,” Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide adhesive on both sides of the glue boards 24 of Burrows in the above-modified reference as taught by Thomas, in order to provide more surface area to trap insects, and to also trap insects that may enter the trap through unanticipated directions. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows, Hughes, and Blum (US 7469501). 
For Claim 27, the above-modified reference teaches the insect trapping device according to claim 1.
The above-modified reference is silent to wherein the adhesive portion is covered by a releasable liner.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adhesive boards 24 of the above-modified reference with a releasable protective sheet as taught by Blum, in order to avoid getting adhesive unintentionally on the user or environment or degrading the adhesive prematurely.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach the combination of aspects amounting to the claimed insect trap, specifically requiring a cartridge with an adhesive insert releasably retained therein, the insert having downwardly extending tab that engages with a switch in a base.
Such a cooperating switch cannot be found in the art.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant merely states that “Burrows et al. (US20020139040) does not teach a downwardly depending tab, where the the adhesive portion does not extend to the downwardly depending tab.” The Examiner respectfully disagrees with the first statement, Burrows, as discussed above, discloses a pull tab 23 on glue board 24, meeting a portion of the independent claim. However, even though Burrows does not disclose the lack of adhesive on the disclosed pull tab, this is an obvious modification. See, for example, the disclosure to Hughes, as discussed above, which teaches an insect control device (Figs. 1-5) further comprising a series of removable adhesive sheets lacking adhesive on the pull tab (“The top side of the foundation sheet 12 is provided with an adhesive area, to hold the next overlying adhesive sheet in place and each sheet in turn is likewise coated on its top side, excepting for the tabs 14, 15,” Col. 2, lines 8-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643